Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-8 and 10-18 are pending. Claim 9 has been cancelled. Claims 1 and 8 have been amended. Claims 1-8, 10-13 and 18 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NOs: 1-2, and HLA-A*0201-positive patients having a lung tumor expressing TERT. Claims 14-17 are withdrawn as being drawn to a nonelected invention.
Applicants should note that not all claims have been provided with the proper status identifier (i.e. claim 9 has been canceled and should be identified as (canceled). However, in order to advance prosecution, the claims have been examined as discussed below.

Claim Rejections - 35 USC § 112
The rejection of claim 8 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
The rejection of claim 8 under 35 USC 112(d) is withdrawn in view of the amendments to the claims.


Claim Rejections - 35 USC § 102
The rejection of claims 2-3 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Vetsika et al., as evidenced by McKeage et al., is withdrawn in view of Applicant’s arguments.
The rejection of claims 1-8, 10-13 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT01935154, as evidenced by Gridelli et al., is withdrawn in view of Applicant’s arguments.

Claim Rejections - 35 USC § 103
The rejection of claims 1-8, 10-13 and 18 under 35 U.S.C. 103 as being unpatentable over Vetsika et al. in view of Bolonaki et al. and Yang et al. is withdrawn in view of Applicant’s arguments.
The rejection of claims 1-13 and 18 under 35 U.S.C. 103 as being unpatentable over Vetsika et al. in view of Bolonaki et al., Yang et al. and Latcha et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1-13 and 18 under 35 U.S.C. 103 as being unpatentable over Kosmatopoulos in view of Bolonaki et al., Yang et al. and Latcha et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1-8, 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kosmatopoulos (WO 2006/120038) in view of Bolonaki et al. (J Clin Oncol 25:2727-2734. 2007) and Yang et al. (Lung Cancer 101 (2016) 137-144), as evidenced by McKeage et al. (J Thorac Dis. 2010 Dec; 2(4): 199–204).
With respect to claims 1-3, Kosmatopoulos teaches the use of a native peptide, for producing a medicinal composition for maintaining the CTL immune response initiated by its cognate optimized peptide (claim 1), wherein the native and its cognate optimized peptides are SEQ ID NO: 1 and SEQ ID NO: 2 (claim 5).
Kosmatopoulos further teaches that SEQ ID NOs: 1-2 were administered to HLA-A*0201 positive patients (page 6, Example 1), wherein the patients have a lung cancer expressing TERT (Table 2; page 2, lines 4-12).
Kosmatopoulos does not teach that the patients are either never-smokers or light-smokers. 
Bolonaki et al. teach that “[T]ERT572Y peptide vaccine is well tolerated and effective in eliciting a specific T cell immunity. Immunological response is associated with prolonged survival. These results are encouraging and warrant further evaluation in a randomized study (abstract).
Yang et al. teach a randomized study of non-small lung cancer patients include non-smokers, smokers and ex-smokers (Tables 2 and 4-5).
It would have been obvious to one of ordinary skill in the art to include non-smokers, smokers and ex-smokers in the method of Kosmatopoulos because Bolonaki et al. suggest further evaluation of TERT572Y peptide vaccine (the same vaccine of Kosmatopoulos) in a randomized study, and Yang et al. generally teach a randomized study of non-small lung cancer patients include non-smokers, smokers and ex-smokers.
The skilled artisan would have been motivated to include both never-smokers and light-smokers in a randomized study to evaluate the effects of the TERT572Y peptide vaccine in all HLA-A*0201 positive patients having a lung cancer expressing TERT, regardless of their smoking status.
The skilled artisan would have reasonably expected the TERT572Y peptide vaccine to treat HLA-A*0201 positive patients having a lung cancer expressing TERT, regardless of their smoking status.
With respect to claims 4-5, as discussed above, the skilled artisan would have been motivated to include non-smokers or former smokers. Furthermore, Kosmatopoulos teaches that the patients have a non-small cell lung carcinoma (NSCLC) (Table 2).
With respect to claim 6, Kosmatopoulos teaches that the patients received chemotherapy (Table 2).
With respect to claim 7, Kosmatopoulos does not teach that the tumor induced an immune response that can prevent its growth, thus the patients of Kosmatopoulos have a non-immunogenic tumor.
With respect to claim 8, Kosmatopoulos teaches that the cryptic peptide is poorly presented by MHC molecule at the surface of an antigen presenting cell, and thus participate only slightly, or not at all, in the CTL response to the antigen from which said peptide is derived (page 2, lines 23-29). Kosmatopoulos further teaches that a cryptic peptide is not able to generate in vitro a specific CTL response against target cells expressing the protein from which it is derived (page 3, lines 6-7). Kosmatopoulos also teaches that PBMC was collected from patients before vaccination (Figure 1; page 5, lines 28-32).
With respect to claim 10, Kosmatopoulos teaches the patient has a metastatic cancer (page 9, lines 22-24).
With respect to claim 11, Kosmatopoulos teaches the patients are males (Table 2).
With respect to claim 12, Kosmatopoulos teaches that the patients have a non-small cell lung carcinoma (NSCLC) (Table 2), which, as evidenced by McKeage et al., includes about 70% of non-squamous histological types (page 199, left column, 1st para). Thus, without evidence to the contrary, 70% of the patients of Kosmatopoulos are believed to have a non-squamous (NSQ) non-small cell lung cancer (NSCLC). 
With respect to claims 13 and 18, Kosmatopoulos teaches the patients have an ECOG = 0 or 1 (see performance status (PS) on Table 2).

Response to Arguments
Applicant’s arguments filed on 7/14/2022 have been fully considered but they are not persuasive.
Applicant argues that Yang does not provide a general teaching regarding the smoking status of any cohort recruited for conducting any clinical trial for assessing the efficacy of any drug candidate against NSCLC.
Applicant also argues that “[Y]ang reports a study (NCT01837511) designed to investigate the expression rates of two tumor-associated antigens (MAGE-A3 and PRAME) in tumors from East Asian NSCLC patients, and the associations between their expression and clinico-pathologic patient characteristics. The presently claimed treatment, Vx-001, targets the TERT antigen, i.e. an antigen different from those studied by Yang. The skilled person would thus have had no reason to consider the features of the cohort in Yang as a basis to design a clinical study for testing Vx-001”.
Applicant further argues that “[Y]ang found higher rates of antigen-positive tumors in smokers compared to non-smokers (see Abstract of Yang). The principle of anti-cancer vaccination is to elicit a CTL response against a tumor-associated antigen (TAA). Hence, tumors expressing high levels of TAA are more likely to be targeted and destroyed by such CTLs than those expressing low levels of such TAA. A patient with a tumor not expressing a TAA would not respond to an anticancer vaccine targeting this TAA. Hence, contrary to the Examiner's assertion, the skilled person would not have reasonably expected the TERT572Y peptide vaccine to treat HLA-A*0201 positive patients having a lung cancer expressing TERT, regardless of their smoking status”. 
Applicant additionally argues that the claimed method is precisely based on the fact that the inventors surprisingly identified a sub-population (i.e. never- and light- smokers) responding to the treatment, by analyzing the details of the results of the NCT01935154 study, although this study globally failed to show an improvement of the status of Vx-001-treated NSCLC patients (as evidenced by Gridelli). Even if, as asserted by the Examiner, a skilled person would have been motivated to design a clinical study to evaluate the effects of the TERT572Y peptide vaccine in all HLA-A*0201 positive patients having a lung cancer expressing TERT, regardless of their smoking status, this clinical study would not have led the skilled person to the claimed invention due to the negative results obtained in the study”.
Applicant’s arguments are not persuasive.
In contrary to Applicant’s assertions, the teachings of Yang et al. are relevant in the instant case because they relate to the design of a randomized study of NSCLC patients.  
With respect to Applicant’s arguments regarding the reference of Yang finding higher rates of antigen-positive tumors in smokers compared to non-smokers, the MPEP 2123 states that [t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.
In the instant case, Yang et al. do not discredit the treatment of non-smokers. Therefore, one of ordinary skill in the art concerned with the treatment of cancer in HLA-A*0201-positive patients would have been motivated to include non-smokers, smokers and ex-smokers in the method of Kosmatopoulos. This is further evidenced by Bolonaki et al., which clearly suggest further evaluation of TERT572Y peptide vaccine in a randomized study, and Yang et al. generally teach a randomized study of non-small lung cancer patients include non-smokers, smokers and ex-smokers.
With respect to Applicant’s arguments regarding the surprising response of the sub-population identified (i.e. never- and light- smokers), Bolonaki et al. clearly teach that “[T]ERT572Y peptide vaccine is well tolerated and effective in eliciting a specific T cell immunity. Immunological response is associated with prolonged survival. These results are encouraging and warrant further evaluation in a randomized study”. 
Therefore, the skilled artisan would have been motivated to further evaluate the TERT572Y peptide vaccine in a randomized study such as the one described by Yang et al.
For the reasons stated above the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is maintained.
Claims 1-8, 10-13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8663645 in view of Bolonaki et al. (J Clin Oncol 25:2727-2734. 2007) and Yang et al. (Lung Cancer 101 (2016) 137-144), as evidenced by McKeage et al. (J Thorac Dis. 2010 Dec; 2(4): 199–204). 
With respect to claims 1-3, ‘645 claims a method for selecting, in a CTL immune response initiated by a cognate optimized peptide, CTLs having a high avidity for a native peptide, comprising vaccinating a patient, who has been previously vaccinated with said cognate optimized peptide, with a medicinal composition containing the native peptide from which said cognate optimized peptide was derived, wherein the native and its cognate optimized peptides are selected from the group consisting of the following pairs of peptides: TERT572 (SEQ ID No: 1) and TERT572Yl (SEQ ID No:2) (claim 1).
‘645 does not claim that the patients are either never-smokers or light-smokers. 
‘645 also does not claim that the patients are HLA-A*0201 positive. 
Bolonaki et al. teach that the purpose of the present study is “[T]o evaluate the immunological and clinical response as well as the safety of the optimized peptide telomerase reverse transcriptase p572Y (TERT572Y) presented by HLA-A*0201 in patients with advanced non–small-cell lung cancer (NSCLC)”, and further teach that “[T]ERT572Y peptide vaccine is well tolerated and effective in eliciting a specific T cell immunity. Immunological response is associated with prolonged survival. These results are encouraging and warrant further evaluation in a randomized study (abstract).
Yang et al. teach a randomized study of non-small lung cancer patients include non-smokers, smokers and ex-smokers (Tables 2 and 4-5).
It would have been obvious to one of ordinary skill in the art to treat HLA-A*0201 positive patients and to include non-smokers, smokers and ex-smokers in the method of ‘645 because Bolonaki et al. teach treating HLA-A*0201 positive patients and suggest further evaluation of TERT572Y peptide vaccine (the same vaccine of ‘645) in a randomized study, and Yang et al. generally teach a randomized study of non-small lung cancer patients include non-smokers, smokers and ex-smokers.
The skilled artisan would have been motivated to include both never-smokers and light-smokers in a randomized study to evaluate the effects of the TERT572Y peptide vaccine in all HLA-A*0201 positive patients having a lung cancer expressing TERT, regardless of their smoking status.
The skilled artisan would have reasonably expected the TERT572Y peptide vaccine to treat HLA-A*0201 positive patients having a lung cancer expressing TERT, regardless of their smoking status.
With respect to claims 4-5, as discussed above, the skilled artisan would have been motivated to include non-smokers or former smokers.
	With respect to claim 6, Bolonaki et al. teach that patients with advanced NSCLC were administered the peptides following chemotherapy (abstract). Furthermore, ‘645 teaches the patient had received chemotherapy (table 2). It would have been obvious to administer the claimed peptides to patients who received a first line chemotherapy bcause both Bolonaki et al. and ‘645 teach administering the peptides to said patient population. 
With respect to claims 7-8, ‘645 does not teach that the tumor induced an immune response that can prevent its growth, thus the patients of ‘645 have a non-immunogenic tumor.
With respect to claim 10, Bolonaki et al. teach that the patient has a metastatic cancer (page 2729, right column, 2nd para). Furthermore, ‘645 teaches that the patient has a metastatic cancer (column 9, para 1.2. Results).
With respect to claim 11, Bolonaki et al. teach the patient is male (Table 1). Furthermore, ‘645 teaches the patient is male (Table 2). It would have been obvious to one of ordinary skill in the art to select both male and female patients as suggested by both Bolonaki et al. and ‘645 with a reasonable expectation of success.
With respect to claim 12, Bolonaki et al. teach patients that have non-squamous (NSQ) non-small cell lung cancer (NSCLC) (Table 1). Furthermore, ‘645 teaches that the patients have a non-small cell lung carcinoma (NSCLC) (Table 2). It would have been obvious to one of ordinary skill in the art to treat patients that have non-squamous (NSQ) non-small cell lung cancer (NSCLC) in the method of ‘645 because Bolonaki et al. teach treating patients with non-squamous (NSQ) non-small cell lung cancer (NSCLC), and ‘645 teaches treating patients having a non-small cell lung carcinoma (NSCLC), which as evidenced by McKeage et al., includes about 70% of non-squamous histological types (page 199, left column, 1st para). 
With respect to claims 13 and 18, Bolonaki et al. teach the patients have an ECOG = 0, 1 or 2 (see performance status (PS) on Table 1). Furthermore, ‘645 teaches the patients have an ECOG = 0 or 1 (see performance status (PS) on Table 2). It would have been obvious to include patients with an ECOG = 1 because both Bolonaki et al. and ‘645 teach that such patient population can be treated with the claimed peptides.

Response to Arguments
Applicant’s arguments filed on 7/14/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the references of Bolonaki et al. and Yang et al. have been discussed above.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1-8, 10-13 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/611153. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
With respect to claim 1, ‘153 teaches a method of treating cancer in an HLA-A*0201-positive patient having a tumor expressing Telomerase Reverse Transcriptase (TERT), wherein said tumor is non-immunogenic comprising administering a peptide of SEQ ID No: 2 to the patient, wherein said peptide of SEQ ID No: 2 induces a Cytotoxic T lymphocyte (CTL) response against the cryptic TERT572 peptide of SEQ ID No: 1 (claim 1), wherein said patient is a never-smoker or a light-smoker (claim 9), and wherein said patient has non-small cell lung cancer (NSCLC) (claim 6).
With respect to claim 2, ‘153 teaches a method of treating cancer in a HLA-A*0201-positive patient who has a tumor expressing TERT and who has already been vaccinated with the peptide of SEQ ID No: 2 comprising administering a peptide of SEQ ID No: 1 to the patient, wherein said tumor is non-immunogenic (claim 2).
With respect to claim 3, ‘153 teaches a method of treating cancer in an HLA-A*0201-positive patient having a tumor expressing TERT comprising administering peptides of SEQ ID No: 1 and SEQ ID No: 2 to the patient, wherein said tumor is non-immunogenic (claim 3).
With respect to claims 4-5, ‘153 teaches the patient is a never-smoker or a former smoker who had been smoking less than 30 years (claim 8).
With respect to claim 6, ‘153 teaches the patient has received a platinum-based chemotherapy and responded thereto prior to vaccination with the peptide of SEQ ID No: 2 (claim 10).
With respect to claim 7, ‘153 teaches the patient has a non-immunogenic tumor (claims 1-3).
With respect to claim 8, ‘153 teaches the tumor is considered '% non-immunogenic if no CTL response specific for the peptide of SEQ ID No: 1 and/or no CTL response specific for the peptide of SEQ ID No: 3 and/or no CTL response specific for the peptide of SEQ ID No: 5 is detectable in a blood sample from the patient before vaccination (claim 4).
With respect to claim 10, ‘153 teaches the patient has a metastatic cancer (Table 2). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
With respect to claim 11, ‘153 teaches the patient is a male (claim 12).
With respect to claim 12, ‘153 teaches the patient has a non-squamous (NSQ) NSCLC (claim 7).
With respect to claims 13 and 18, ‘153 teaches the patient has a ECOG of 0 or 1 (Table 2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant requested the rejection to be held in abeyance until allowable subject matter is found in the claims.
For this reason, the rejection is maintained.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658